Citation Nr: 1400325	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 2005 to December 2006. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from the June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim of entitlement to service connection for sleep apnea. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.


FINDING OF FACT

Although a sleep apnea disability was not diagnosed during service, a current disability manifested by sleep apnea is etiologically related to the Veteran's active duty service. 


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis

The Veteran essentially contends that his sleep apnea had its onset during active service and has continued ever since service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With respect to Hickson element (1), current disability, the record shows that the Veteran has a current diagnosis of obstructive sleep apnea, which was diagnosed in January 2008 by a private medical doctor after a sleep study.  Hickson element (1) is accordingly met for the claim. 

With respect to in-service disease and injury, service treatment records are negative for any findings or complaints related to a sleep disorder.  The Veteran, however, has submitted multiple lay statements from his peers.  One of them worked with the Veteran on a prevention team in Iraq during active duty.  He wrote in his letter that he noticed the Veteran appeared sleepy most of the time even if he had taken a nap, and that the Veteran would doze off then wake up with a loud snore, sometimes accompanied by a jerking of his entire body.  He also said the Veteran had one of the loudest snores he had ever heard, and that he heard the Veteran complain about his concentration and memory being poor, as well as headaches.  Another friend of the Veteran who participated in physical training with him during their tour observed that the Veteran would snore loudly and wake up in a sweat.  He also observed that when the Veteran stopped snoring, it appeared as though he had stopped breathing, until a few minutes later he would gasp, roll over, and snore again.  The Veteran also complained of being tired to his peers.  The Veteran's wife also wrote in that the Veteran's sleeping patterns had changed and that although he had snored previously, his breathing was much worse since coming back from Iraq and continued to deteriorate. 

The Board notes that the Veteran, his wife, and his peers are competent to give evidence about what they experienced; and sleep problems are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board also finds these statements to be credible.  The Veteran sought treatment for the disability very soon after separating from service.  His contentions, and the observations from friends and family, have been consistent throughout the appeal period.  Therefore, Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), nexus, the relevant evidence includes a May 2008 letter from Dr. P.A.H., stating that he had been treating the Veteran since September 2007 for sleeping problems.  His October 2007 treatment records show that the Veteran complained of sleep apnea symptoms and snores loudly.  The Veteran also reported that he believed he stopped breathing at night.  The doctor found the October 2007 visit to be highly suggestive of sleep apnea, which was then confirmed in a January 2008 diagnosis.  

The Veteran also submitted a May 2008 letter from Dr. L.A.H., who stated that the Veteran had completed a sleep study that showed evidence of severe, life threatening obstructive sleep apnea.  He further opined that the Veteran's sleep apnea was "undoubtedly" progressive and had already been present for a few years.  He concluded that based on the Veteran's physical examination, the likelihood of his sleep apnea having first developed within the last few months was nonexistent.  The doctor, therefore, believed that the Veteran had significant if not severe sleep apnea while still in the military.  

The Board finds that both doctors' opinions are highly probative, as they were based on a thorough evaluation of the Veteran through a sleep study, and a review of prior treatment of the Veteran.  The opinions are also consistent with the other evidence of record and are supported by detailed rationales.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  When viewed in the context of the competent and credible lay assertions regarding the onset of the Veteran's sleep apnea symptoms in service and the recurrence of such symptoms since service discharge, the Board finds that all of the requirements for the grant of service connection for sleep apnea have been met.  Specifically, the Veteran has a current diagnosis of sleep apnea, the symptoms of which have been shown to have their onset during service, and medical evidence shows a connection between the current diagnosis and the in-service symptoms.  Therefore, the grant of service connection for sleep apnea is warranted.  


ORDER

Service connection for sleep apnea is granted. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


